FILED
                                 NOT FOR PUBLICATION                        JUN 29 2012

                                                                        MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                   U .S. C O U R T OF APPE ALS




                                 FOR THE NINTH CIRCUIT



CANDIDO NICODEMO DE LEON                            No. 10-71881
GRAMAJO and HELEODORA OBISPA
DE LEON,                                            Agency Nos. A097-292-682
                                                                A098-458-389
                  Petitioners,

  v.                                                MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

                  Respondent.



                         On Petition for Review of an Order of the
                             Board of Immigration Appeals

                                 Submitted June 26, 2012 **


Before:        SCHROEDER, HAWKINS and GOULD, Circuit Judges.

       Candido Nicodemo de Leon Gramajo and Heleodora Obispa de Leon,

husband and wife, and natives and citizens of Guatemala, petition pro se for review




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of the decision of the Board of Immigration Appeals denying their applications for

cancellation of removal, asylum, and relief under the Convention Against Torture.

Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss in part, and deny in

part, the petition for review.

      Petitioners contend that their three United States citizen children will

experience the requisite hardship if they are forced to move to Guatemala, and

therefore the BIA erred in denying their application for cancellation of removal.

We lack jurisdiction to review the agency’s discretionary determination that

petitioners failed to show exceptional and extremely unusual hardship to their

United States citizen children. See 8 U.S.C. § 1252(a)(2)(B); Mendez-Castro v.

Mukasey, 552 F.3d 975, 979 (9th Cir. 2009).

      Petitioners general contention that their constitutional rights were violated

does not raise a colorable claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926,

930 (9th Cir. 2005).

      Petitioners’ generalized contention in their opening brief that they merit

asylum and Convention Against Torture relief is unavailing. Petitioners conceded

before the agency that their asylum application was untimely, and they do not

challenge that determination before this court. In addition, sufficient evidence

supports the BIA’s denial of their request for relief under the Convention Against


                                          2                                      10-71881
Torture because petitioners failed to establish that it is more likely than not that

they will be tortured by or with the acquiescence of the government of Guatemala.

See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DISMISSED in part, DENIED in part.




                                            3                                     10-71881